Per curiam.
P. Craig Davis filed a petition for voluntary surrender of his license to practice law in the State of Georgia. In his petition, Davis asserted that he is under a physician’s care for psychiatric problems which have made him unfit to practice law. Davis’ petition followed a grievance filed with the State Bar of Georgia by Davis’ law partner, in which it was alleged that Davis: (1) diverted funds of the partnership for his own use; (2) diverted funds of a client for his own use; and (3) filed false fee disclosures with the U. S. Bankruptcy Court for the Middle District of Georgia.
In the case at bar, Davis admits that psychiatric problems have caused him to become unfit to practice law, and his treating physician has certified that Davis is disabled and unable to work because of his illness.
Upon consideration of the record in this case, this Court adopts the review panel’s recommendation and hereby accepts P. Craig Davis’ petition for voluntary surrender of license, which is tantamount to disbarment. Davis is reminded of his duties under Bar Rule 4-219 (c) to notify timely all clients of his inability to represent them, to take all actions necessary to protect the interest of his clients, and to certify to this Court that he has satisfied the requirements of such rule.

Voluntary surrender of license accepted.


All the Justices concur.